Citation Nr: 1004167	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease at L4-5, L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1979 to August 1980.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Buffalo Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 20 
percent rating for degenerative disc disease at L4-5, L5-S1.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The Veteran's degenerative disc disease at L4-5, L5-S1 is 
not manifested by forward flexion of the thoracolumbar spine 
30 degrees or less, any favorable ankylosis of the entire 
thoracolumbar spine, or intervertebral disc syndrome having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease at L4-5, L5-S1 are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes (DCs) 
5235 to 5243 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2005, prior 
to the date of the issuance of the appealed August 2005 
rating decision.

The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in July 2005 that was fully adequate for the 
purposes of determining the severity of the Veteran's 
service-connected low back disorder.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.
General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

The rule against pyramiding, as set forth in 38 C.F.R. § 
4.14, states that the evaluation of the same disability under 
various diagnoses is to avoided.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation. Id.  Both the 
use of manifestations not resulting from service- connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  Id.

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The Board notes that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Specific Legal Criteria- Disabilities of the Spine

The General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a, provides:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar spine;

40% 	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;
20% 	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10% 	Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 
5242, Degenerative arthritis of the spine (see also 
diagnostic code 5003)

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.

60%	With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40%	With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20%	With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months;

10%	With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months; Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).  

Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Legal Analysis

The Veteran's service-connected degenerative disc disease at 
L4-5, L5-S1 is evaluated as 20 percent disabling, under the 
pertinent provisions for evaluating disease and injuries of 
the spine.  He contends that his spine disability presents a 
greater degree of impairment due to the impact the disability 
has on his ability to seek gainful employment. 

The Board generally notes that VA treatment records, dated 
from January 2004 to January 2006 showed continued treatment 
for chronic low back pain.   

In conjunction with the current appeal, the Veteran underwent 
a VA spine examination in July 2005.  On examination, he had 
complaints of pain in his low back.  He indicated that he 
wore lumbosacral support and used a TENS unit.  He reported 
that he had very severe limitations with his walking and 
could walk less than a block.  He stated that he was not able 
to do any lifting, pushing, or pulling and that standing, 
squatting, stooping, or kneeling caused back pain.  He 
reported that he was not able to drive and had difficulty 
with sleeping and using the stairs.  He indicated that he had 
frequent flare-ups of back pain.  It was noted that he did 
not have any totally incapacitating episodes over the past 
year and his bowel and bladder function were intact.  

Physical examination revealed the Veteran ambulated without a 
limp.  He disrobed with some degree of difficulty.  There 
were no gross deformities of the thoracolumbar spine.  There 
was tenderness on palpation of the lower paravertebral 
musculature and both sacroiliac joints.  He did not 
experience much discomfort on palpation of the upper and 
lower thoracic paravertebral musculature.  Range of motions 
of studies revealed that flexion was to 35 degrees, extension 
was to 10 degrees, side bending was to 20 degrees, and 
rotation was to 30 degrees on each side.  He moved through 
the ranges of motion with little difficulty, but complained 
of pain at the extremes of motion.  After repetitive flexion 
and extension activity, there was no change in range of 
motion due to pain, weakness, or fatigability.  Neurologic 
examination revealed straight-leg raising to 60 degrees on 
the left and 45 degrees on the right at which time he 
complained of back pain.  There was no sensory or motor 
deficit of either lower extremity.  Deep tendon reflexes of 
the lower extremities were present and symmetrical 
bilaterally +1.  He would heel toe walk with difficulty, but 
was able to perform the maneuver.  X-rays of the lumbar spine 
were normal, but there was thinning of disc spaces at the 
lumbodorsal junction.  The diagnosis was degenerative 
intervertebral disc disease of the lumbar spine with no 
evidence of radiculopathy.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the Veteran's low back 
disability, under any of the applicable diagnostic criteria, 
is not warranted.  In order to warrant an evaluation in 
excess of 20 percent, the Veteran must be diagnosed with 
intervertebral disc syndrome that is productive of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; or his 
disability must be productive of forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  In this case, 
the medical evidence does not support diagnoses of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, or any ankylosis of thoracolumbar spine; and range of 
motion test results on forward flexion for the thoracolumbar 
spine is greater than 30 degrees even with consideration of 
the DeLuca factors.  See DeLuca, supra; see also 38 C.F.R. § 
4.71a, DCs 5235 to 5243 (2009). The Board notes that symptoms 
such as pain experienced by the Veteran are contemplated by 
the criteria under Code 5242.

Hence, the Veteran's overall low back symptomatology does not 
meet the criteria for at least the next higher rating of 40 
percent.  As the criteria for the next higher rating has not 
been met, it follows that the criteria for an even higher 
rating of 50 percent, likewise have not been met.

Overall, the evidence does not support an evaluation in 
excess of 20 percent for degenerative disc disease at L4-5, 
S1 at any point throughout the appeal period, and the claim 
for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7; see 
also Hart, supra. The currently assigned 20 percent 
evaluation represents the impairment of earning capacity 
attributable to the service-connected low back condition. See 
38 C.F.R. §§ 4.1, 4.10 (2009).

The Board notes that due consideration has been given to the 
assignment of separate ratings for separate and distinct 
symptomatology of the Veteran's service-connected disability; 
however, the record does not support assigning separate 
ratings for additional symptoms associated with his low back 
strain with degenerative changes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

Extraschedular Considerations

The Board has considered the Veteran's complaints that his 
low back disability has an impact on his ability to seek 
gainful employment.  However, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds 
that the ratings provided by the rating schedule under 
Diagnostic Code 5242 appropriately reflects the disability 
level and symptomatology of the Veteran's degenerative disc 
disease at L4-5, L5-S1.  Accordingly, no referral for 
extraschedular consideration is warranted.  Id.



ORDER


A rating in excess of 20 percent for degenerative disc 
disease at L4-5, L5-S1 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


